Citation Nr: 0401088	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-08155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a higher rating for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This case came to the Board of Veterans' Appeals (Board) from 
a December 2001 RO decision which granted service connection 
and a 20 percent rating for diabetes mellitus; the veteran 
appealed for a higher rating.  A May 2003 RO decision granted 
separate service connection and compensation ratings for the 
following conditions which were considered complications of 
diabetes:  diabetic retinopathy, rated 0 percent; right lower 
extremity peripheral neuropathy, rated 10 percent; left lower 
extremity peripheral neuropathy, rated 10 percent; and 
hypertension, rated 0 percent.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for a 
higher rating for diabetes.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The rating criteria for diabetes are found in 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A note accompanying this 
diagnostic code points out that compensable complications of 
diabetes are rated separately unless they are part of the 
criteria used to support a total rating, and noncompensable 
complicatons are considered part of the diabetic process 
under this diagnostic code.  

The claims folder was not available to the examiner at the 
time of a December 2002 VA examination, and the examination 
did not fully respond to all the rating considerations set 
forth in Diagnostic Code 7913.  Following additional VA 
examinations in March and April 2003 for complications of 
diabetes, the RO assigned additional compensation ratings for 
the complications, but these examinations also did not fully 
fully respond to all the rating considerations set forth in 
Diagnostic Code 7913.  As indicated in the note accompanying 
Diagnostic Code 7913, whether or not diabetes complications 
are rated compensable may affect the rating for the basic 
disease of diabetes.  The RO did not thereafter issue a 
supplemental statement of the case covering the additional 
evidence and rating action, although it should have done so.  
38 C.F.R. § 19.31.  

Under the circumstances of this case, as part of the duty to 
assist, updated treatment records concerning should be 
obtained, and the veteran should be given a current VA 
examination in which the claims folder is reviewed.  
Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all of 
the veteran's VA and non-VA treatment 
records, dated during and since December 
2002, concerning diabetes and diabetic 
complications.  

2.  The RO should then have the veteran 
undergo VA examination to determine the 
severity of his diabetes and all diabetic 
complications.  The claims folder should 
be provided to and reviewed by the 
examiner.  All findings necessary for 
rating diabetes and complications should 
be set forth in detail.  The examiner 
should particularly provide information 
which is responsive to all of the rating 
criteria for each percentage bracket set 
forth in Diagnostic Code 7913 (e.g., 
whether diabetes requires "regulation of 
activities," as mentioned in the 
criteria for ratings of 40 percent or 
higher).

3.  Thereafter, the RO should review the 
claim for a higher rating for diabetes.  
If the claim is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


